Title: June 5th. Thurdsday.
From: Adams, John
To: 


       Arose late. Feel disordered. 8 o’Clock, 3 1/2 Hours after Sun rise, is a sluggard’s rising Time. Tis a stupid Waste of so much Time. Tis getting an Habit hard to conquer, and Tis very hurtful to ones Health. 3 1/2, 1/7 of the 24, is thus spiritlessly dozed away. God grant me an Attention to remark, and a Resolution to pursue every Opportunity, for the Improvement of my Mind, and to save, with the Parsimony of a Miser, every moment of my Time.
      